UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 Item 1. Schedule of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2015 (unaudited) Industry Shares Value Common Stocks 74.3% Argentina 0.0%  a Grupo Clarin SA, B, GDR, Reg S Media $ Belgium 5.0% Anheuser-Busch InBev NV Beverages Brazil 0.5% M Dias Branco SA Food Products Mahle-Metal Leve SA Industria e Comercio Auto Components Totvs SA Software Cambodia 1.1% NagaCorp Ltd. Hotels, Restaurants & Leisure China 17.9% b Baidu Inc., ADR Internet Software & Services Brilliance China Automotive Holdings Ltd. Automobiles China Construction Bank Corp., H Banks China Life Insurance Co. Ltd., H Insurance China Mobile Ltd. Wireless Telecommunication Services China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels Dah Chong Hong Holdings Ltd. Distributors Industrial and Commercial Bank of China Ltd., H Banks c Inner Mongolia Yitai Coal Co. Ltd., B Oil, Gas & Consumable Fuels NetEase Inc., ADR Internet Software & Services PetroChina Co. Ltd., H Oil, Gas & Consumable Fuels Poly Culture Group Corp. Ltd., H Media Tencent Holdings Ltd. Internet Software & Services Uni-President China Holdings Ltd. Food Products Greece 0.4% b Alpha Bank AE Banks b National Bank of Greece SA Banks Hong Kong 3.2% Dairy Farm International Holdings Ltd. Food & Staples Retailing MGM China Holdings Ltd. Hotels, Restaurants & Leisure Sands China Ltd. Hotels, Restaurants & Leisure India 12.8% Biocon Ltd. Biotechnology Dr. Reddy's Laboratories Ltd. Pharmaceuticals ICICI Bank Ltd. Banks Infosys Ltd. IT Services Oil & Natural Gas Corp. Ltd. Oil, Gas & Consumable Fuels Reliance Industries Ltd. Oil, Gas & Consumable Fuels Tata Chemicals Ltd. Chemicals Tata Consultancy Services Ltd. IT Services Indonesia 2.1% Astra International Tbk PT Automobiles Bank Danamon Indonesia Tbk PT Banks Semen Indonesia (Persero) Tbk PT Construction Materials Pakistan 1.1% Habib Bank Ltd. Banks Philippines 0.4% Bloomberry Resorts Corp. Hotels, Restaurants & Leisure Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2015 (unaudited) (continued) Singapore 0.1% DBS Group Holdings Ltd. Banks 105,500 1,201,669 South Africa 10.1% Massmart Holdings Ltd. Food & Staples Retailing 2,800 21,839 MTN Group Ltd. Wireless Telecommunication Services 1,714,133 22,014,594 Naspers Ltd., N Media 467,436 58,368,708 Remgro Ltd. Diversified Financial Services 1,899,794 34,558,906 114,964,047 South Korea 7.3% Bukwang Pharmaceutical Co. Ltd. Pharmaceuticals 10,788 204,342 Fila Korea Ltd. Textiles, Apparel & Luxury Goods 143,527 12,049,186 Hyundai Development Co. Construction & Engineering 257,081 11,821,362 KT Skylife Co. Ltd. Media 758,178 13,017,771 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 24,622 23,557,945 SK Hynix Inc. Semiconductors & Semiconductor Equipment 786,790 22,271,650 82,922,256 Switzerland 0.1% b Oriflame Holding AG Personal Products 54,590 677,107 Taiwan 4.6% Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 13,413,000 52,847,098 Thailand 2.5% Land and Houses PCL, fgn. Real Estate Management & Development 3,934,200 871,260 Thai Beverage PCL, fgn. Beverages 57,368,400 27,612,939 28,484,199 United Kingdom 5.1% Unilever PLC Personal Products 1,424,618 57,866,611 Total Common Stocks (Cost $880,380,386) 848,279,129 Participatory Notes (Cost $4,154,892) 0.3% Saudi Arabia 0.3% d Deutsche Bank AG/London, Samba Financial Group, 144A, 9/27/16 Banks 613,570 3,787,520 Preferred Stocks 4.9% Brazil 4.9% Banco Bradesco SA, ADR, pfd. Banks 5,406,200 28,977,232 Itau Unibanco Holding SA, ADR, pfd. Banks 4,070,749 26,948,358 Total Preferred Stocks (Cost $61,199,458) 55,925,590 Total Investments before Short Term Investments (Cost $945,734,736) 907,992,239 Short Term Investments (Cost $253,727,759) 22.2% Money Market Funds 22.2% United States 22.2% b,e Institutional Fiduciary Trust Money Market Portfolio 253,727,759 253,727,759 Templeton Developing Markets Trust Statement of Investments, September 30, 2015 (unaudited) (continued) Total Investments (Cost $1,199,462,495) 101.7% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. b Non-income producing. c At September 30, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. e Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At September 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2015, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a,b $ 904,204,719 $ - $ - $ 904,204,719 Participatory Notes - 3,787,520 - 3,787,520 Short Term Investments 253,727,759 - - 253,727,759 Total Investments in Securities $ 1,157,932,478 $ 3,787,520 $ - $ 1,161,719,998 a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. 6. UPCOMING ACQUISITIONS/REORGANIZATION On October 20, 2015, the Board for the Fund approved a proposal to reorganize Templeton BRIC Fund with and into the Fund, subject to approval by the shareholders of the Fund. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure other than those already disclosed in the Statement of Investments. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Developing Markets Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2015 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
